Battuj, J., (dissenting.) On the 25th day of November, 1902, C. Harold Grant stood upon a sidewalk in the city of Little Rock. C. W. Burke, at that time and place, without a word of warning, struck him, beat and bruised him unmercifully. The provoking cause was that Grant had before that time taken, for another railroad company, a memorandum of the numbers of the cars of the St. Louis, Iron Mountain & Southern Railway Company. Was Burke acting at the time of this assault and battery in pursuance of his real or apparent agency, in the apparent course of his employment? A. R. Bragg, S. C. Bossinger, William Ballard and Daniel Webster are mentioned in connection with Burke as to the assault and, battery. An effort was made by the appellee, it seems, to show that Burke was employed, authorized or' directed by one or more of them to maltreat Grant. Were they agents or employees of the St.-Louis, Iron Mountain & Southern Railway Company (which, for convenience, I will call the Iron Mountain Company) ? and, if so, were they or either of them authorized by their principal to employ or direct Burke to assault and beat Grant, or was such employment or direction in pursuance of his or their real or apparent agency or scope of employment, and did they or either of them so employ or direct him? In November, 1902, Bragg was division freight agent of the Iron Mountain Company. He had charge of the freight agents in the traffic department, and had authority to solicit freight and sign bills of lading. In the same month (November) Bossinger was local freight agent of the Iron Mountain Company at Little Rock. His duties were to deliver and forward freight in Little Rock, and to keep a record of the number of cars on switches in that city. At the same time (November, 1902), Daniel Webster was in the employment of Bossinger, and his duties were to take car numbers and do messenger and office work. After reading the record carefully I fail to observe any evidence tending to prove that Bragg, Bossinger or Webster had control or direction of Burke, or that the employment or direction of him to assault and beat Grant or any one else came within the real or apparent scope of his or their employment, or was apparently in pursuance of a single act of his or their agency. In November, 1902, William Ballard was chief of special agents for the Iron Mountain Company. At that time Burke was a special agent -under his control. He did not authorize Burke to assault Grant. He testified that Burke’s duties on the river front, where the assault on Grant w.as made, “were in connection with and with reference to cars being broken open; that in those instances he would have authority to look after those things without any special directions; that his instructions given his men, where cars were broken open, were to investigate at once, and this was with reference to robbery of cars and other depredations.” He further testified that he knew nothing about Burke “going to the river front for the purpose of finding anybody who was taking the number of cars;” and Burke had no authority from him to do such work. Here is Burke’s authority, as stated by his superintendent. In the apparent scope of what part of this authority does the assault and battery of Grant come? I am unable to discover. He was not in the performance of a single act he was authorized to do. His cruel and merciless treatment of. Grant stands solitary and alone, unaccompanied by a single act that he was really or apparently authorized to do. Such being the case, it was wholly outside of his authority, and beyond the apparent scope of his employment; and appellant was not responsible for the consequences. There are, also, errors in the admission of testimony for which I think the cause should be reversed, but I do not discuss them for the reason that I base the reversal on the broader ground that all the testimony introduced fails to establish any liability on the part of appellant for the injury. The judgment in favor of appellee against appellant, I think, should be reversed, and the cause remanded for a new trial. McCulloch, J., concurs herein.